DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 11-13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tahmasian et al. (US Patent Application Publication 2012/0215285), hereinafter Tahmasian, 
Regarding claims 1-2, 11-12, and 20, Tahmasian teaches an implantable medical device, method, and non-transitory computer readable medium (Tahmasian, ¶[0003]), comprising a plurality of electrodes selectable to provide stimulation to a patient's tissue (Tahmasian, ¶[0004], ¶[0042]). Tahmasian teaches control circuity programmed with a filter (Tahmasian, ¶[0051]), wherein the filter comprises a firewall (Tahmasian, ¶[0052]) configured to receive first data (Tahmasian, ¶[0052], the communications packets are data). Tahmasian’s firewall is configured to allow the first data to pass as second data if the first data is compliant with one or more firewall rules (Tahmasian, ¶[0052-53], packets are only allowed to pass as second data if they come from authorized devices; further regarding claims 2 and 12, ¶[0053] the data only accepted if it complies with the rules, meaning that it is rejected otherwise).Tahmasian teaches that an instruction analyzer is configured to identify an instruction for the implantable device in the second data (Tahmasian, ¶[0007], external controller can send programming data to IPG that sets therapy IPG will provide to patient; this is an instruction and data; ¶[0055] an application layer examines commands received to ensure that it is valid; these commands are instructions for the implantable device); wherein the instruction is configured to set or adjust the stimulation provided at the plurality of electrodes or to set or adjust an operational mode of the implantable device (Tahmasian, ¶[0007], external controller can send programming data to IPG that sets therapy IPG will provide to patient; this constitutes setting or adjusting stimulation provided at the electrodes). Tahmasian teaches rejecting instructions that would cause an unsafe condition (Tahmasian, ¶[0055] and rejects improper or dangerous commands, ¶[0056]).  Tahmasian teaches that the instructions are configured to identify an instruction for the implantable device in the second data (Tahmasian, ¶[0043], the bridge receives instructions for the implantable device, and ¶[0053-0055], it identifies them as instructions and decides whether to put them into effect). Tahmasian also teaches that the control circuitry is configured to execute the instruction to set or adjust the stimulation or operational mode (Tahmasian, ¶[0043-45]) when the instruction analyzer determines that the instruction is compliant with the one or more instruction rules (Tahmasian, ¶[0055]). Tahmasian does not specifically teach that the communication being evaluated when deciding whether to accept or reject the command (Tahmasian, ¶[0052], ¶[0055]) is an instruction to set or adjust a stimulation or an operational mode (Tahmasian, ¶[0043-44]). However, it would have been obvious to one having ordinary skill in the art that the instruction to be evaluated, which may possibly be unauthorized, would comprise an instruction to set or adjust a therapy provided by the implantable medical device or an instruction to place the implantable medical device into one of a plurality of operational modes, because this would be the most dangerous kind of unauthorized instruction that could be sent to an IMD, namely, an instruction to place the IMD into an incorrect therapy delivery mode. Such an instruction could even cause the death of the patient, so evaluation of a therapy delivery instruction to ensure it is authorized is a vital step in preserving the well-being of the patient. 
Regarding claims 3 and 13, Tahmasian teaches that the one or more firewall rules comprise one or more packet, stateful, or application rules, wherein the firewall allows the first data to pass as the second data if the first data is compliant with the one or more packet, stateful, or application rules (Tahmasian, ¶[0053-0055]). 
 Regarding claims 8 and 17, Tahmasian teaches validation of incoming signals, and acceptance of signals only from authorized devices (Tahmasian, ¶[0052], accept communications only from registered or paired smartphones; ¶[0053, inspecting each packet and rejecting packets received other than from the registered smartphone; this is the initial data that would be checked, indicating which phone sent the packets). Tahmasian does not explicitly teach passing initial data as the first data if the initial data is determined to be valid. It would have been obvious to one having ordinary skill in the art that the validation software is the software that determines whether the device sending the data constitutes an authorized or paired smartphone; this initial data, with the pairing information, is the first data indicating the source of the data packets, that is, the phone that sent the packets, that would be passed if the initial data (that is, the data that indicates whether this device is in fact the correct registered or paired device), because without checking this data, there is no way to determine whether a given device is the paired one. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tahmasian in view of Cho et al. (US Patent Application Publication 2013/0110190), hereinafter Cho.
Regarding claims 4 and 14, Tahmasian teaches that the device is programmed to ensure that commands received from the communications bridge are validated to ensure that they do not put the IPG into an unsafe condition (Tahmasian ¶[0055]). These commands may be assumed to specify a stimulation setting or adjustment, or operational mode that is not allowed, since they may lead to unsafe conditions. However, Tahmasian does not specifically indicate that the forbidden commands are specifying a stimulation setting or adjustment or an operational mode. However, Cho teaches an implantable therapy system wherein therapy settings are checked against parameters with permitted range to ensure they are legitimate and appropriate before applying the therapy (Cho, ¶[0050] and ¶[0068]); these ranges constitute programming the device with an instruction rule specifying a therapy setting that is not allowable. It would have been obvious to one having ordinary skill in the art to have the instruction rule specify a stimulation setting or adjustment, or an operational mode setting or adjustment that is not allowable, because as taught by Tahmasian and Cho, inappropriate therapy settings that can endanger the patient should be prevented from being passed along to the patient.

Claims 5, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tahmasian in view of Cho, further in view of Kaula et al. (US Patent Application Publication 2014/0343628), hereinafter Kaula,
Regarding claims 5, 7, 15, and 16, Tahmasian teaches that the filters may refuse commands that put an IPG into an unsafe situation (Tahmasian, ¶[0055]) but Tahmasian does not teach that this unsafe situation may include a non-allowable percentage change in stimulation amplitude, amount of change in amplitude, or a percentage change in amplitude in a period of time that is not allowable. Kaula teaches that the device’s user may specify a stimulation amplitude or frequency, and that permissible limits may be set for these values (Kaula, ¶[0025]). It would therefore have been obvious to one having ordinary skill in the art that if a user attempts to exceed the permissible limits of frequency or amplitude, the instruction rules as taught by Kaula would prohibit this change (Kaula, ¶[0104]). Kaula does not teach that at least one of the instruction rules specifies a percentage change or an amount of change in stimulation amplitude that is not allowable. Nolan teaches that the step value for making changes in stimulation may be predetermined or may be a ratio (Nolan, ¶[0006]); the patient may increase or decrease the amplitude or the pulse rate (which corresponds to frequency) of the stimulation by a step, using a button (Nolan, ¶[0039]), and this step size may reflect a percentage (Nolan, ¶[0057]). Moffitt teaches that the stepping up from one stimulation level to another, gradually, decreases the risk of patient discomfort (Moffitt, ¶[0014]). It would therefore have been obvious to one having ordinary skill in the art to have one of the instruction rules specify a percentage change in stimulation amplitude that is not allowable, or an amount of change in stimulation that is not allowable, because it is too large a step, that is, too drastic a percentage change in amplitude, frequency, or another parameter, and therefore may cause injury or discomfort to the patient.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tahmasian in view of Cho, further in view of Nelms et al. (US Patent No. 4,365,290), hereinafter Nelms.
Regarding claim 6, Tahmasian teaches forbidding instruction rules that could potentially cause damage or harm, but does not teach an instruction rule specifying a percentage change in stimulation amplitude in a period of time that is not allowable. Nelms teaches that an implantable system may prevent situations in which operator error directs that stimulation be sent at the wrong time or the wrong level (Nelms, col. 4 lines 45-58). It would have been obvious to one having ordinary skill in the art for at least one of the instruction rules to specify a percentage change in stimulation amplitude in a period of time that is not allowable, in order to prevent therapy applied at the wrong level or at the wrong time from injuring or causing pain to the patient.

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tahmasian in view of Pless et al. (US Patent Application Publication 2003/0144711), hereinafter Pless 
Regarding claims 9 and 18, Tahmasian teaches validation of incoming signals, and acceptance of signals only from authorized devices (Tahmasian, ¶[0052], accept communications only from registered or paired smartphones; ¶[0053, inspecting each packet and rejecting packets received other than from the registered smartphone; this is the initial data that would be checked, indicating which phone sent the packets). Tahmasian does not explicitly teach determining that an ID code or error code matches and ID code or error code stored within control circuitry. Pless teaches an IMD comprising a validity module for assessing one or both of an ID code or an error code in the data block, wherein the validity module is configured to do one or both of: determine whether an ID code in the data block matches an ID code stored with the microcontroller; determine whether an error code in the data block matches an error code calculated by the validity module, wherein the validity module allows the data block to pass if compliant with either or both of the ID and error code determinations (Pless ¶[0121]). It would have been obvious to one having ordinary skill in the art to apply this teaching to the modified Tahmasian invention in order to ensure, through ID codes, that only authorized devices pass commands on to the IMD, so that a device may not pass on a command inappropriate to the patient. It would further have been obvious to program the validity module into the microcontroller, so that all commands may be evaluated for validity before they are turned into therapeutic signals.
Regarding claims 10 and 19, Tahmasian teaches that an external device provides programming signals to change the device's therapy settings (Tahmasian, ¶[0005]), therefore Tahmasian’s invention must inherently involve initial data that is transmitted from an external device, because this is the device that is sending signals and being checked for accuracy before sending the signals to be enacted by the IMD.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792